DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.
 
Claims 1-34 were cancelled.  Claims 35-54 are pending and are considered on the merits below.

In response to the present amendment, the examiner allows the claims.

Allowable Subject Matter
Claims 35-54 are allowed.
The following is an examiner’s statement of reasons for allowance.
Key to the examiner’s reasoning is the construction of the terms “module” and “support rack” in claim 35.  According to the claim, a module is coupled to the support rack.  Furthermore the module is said to “contain[]” at least one optical detector and at least one nucleic acid amplification device. The amplification device must include a heater. This is to be provided in a manner recognizable as a module.  The plain meaning of “rack” is said to be “a framework, typically with rails, bars, hooks, or pegs, for holding or storing things.”
The examiner considers the module is to be interpreted as something similar to the module disclosed by Sano et al. (US 2013/0078712).  In his Fig. 6, he discloses a module meeting the interpretation described above.  However, Sano does not appear to include a “support rack.”  Rather his module rests on a platform.  Neither are there more than one such module.  In viewing the art, the examiner sees this module repeated in multiple disclosures, but there is always a single such module per instrument.  The examiner furthermore officially notes that in many laboratories, rooms full of instruments containing one such module each are still commonplace.  So the examiner fails to find a rack mounted module, much less multiple such modules on a single rack.

    PNG
    media_image1.png
    453
    514
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/           Primary Examiner, Art Unit 1797